DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Law et al. (US 5,469,853), in view of Remijan et al. (WO 01/22866; hereinafter Remijan).
Regarding claim 1, Law discloses a bendable ultrasonic probe and sheath.  Law shows a sheath for an endoscopic ultrasound probe (see col. 20, line 63 to col. 21, line 6), comprising: a first flexible portion configured to surrounding a catheter of the ultrasound probe (see col. 20, line 63 to col. 21, line 6), made of a material suited to allowing ultrasound to pass (see col. 20, line 63 to col. 21, line 6; see col. 24, line 67 to col. 25, line 18).  Furthermore, Law shows a handle (see fig. 4), and a cable for electrically connecting the probe to an ultrasound station (see fig. 4).
But, Law fails to explicitly state that the first portion has a closed distal end, a second portion configured for surrounding the handle and the cable, and a fitting arranged between the first and second portion, the fitting being configured for being removably attached to the handle. 
Remijan discloses an endoscope system.  Remijan teaches a first portion has a closed distal end (see fig. 6B), a second portion configured for surrounding reminder of the probe (see page 15, line 3-16; fig. 1 and 6B show that the second portion surrounds the reminder of probe which includes the handle and would have also have cable), and a fitting arranged between the first and second portion, the fitting being configured for being removably attached to the handle (see page 15, line 3-16; fig. 6B).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized having the first portion has a closed distal end, a second portion configured for surrounding the handle and the cable, and a fitting arranged between the first and second portion, the fitting being configured for being removably attached to the handle in the invention of Law, as taught by Remijan, to provide disposable after a single procedure which reduces the sterilization requirements and improves safety.

Regarding claim 2,   Law and Remijan disclose the invention substantially as described in the 103 rejection above, furthermore,  Law shows that the first portion is made of a polyamide-polyether block copolymer (see col. 24, line 67 to col. 25, line 18).

Regarding claim 3,   Law and Remijan disclose the invention substantially as described in the 103 rejection above, furthermore, Law shows the first portion has a constant thickness (see fig. 1).
Regarding claim 5,   Law and Remijan disclose the invention substantially as described in the 103 rejection above, furthermore, Remijan teaches that the second portion has a diameter greater than that a diameter of the first portion (see fig. 1 and 6B).
Regarding claim 6,   Law and Remijan disclose the invention substantially as described in the 103 rejection above, furthermore, Remijan teaches that the fitting comprises a central opening for the passage of the catheter (see fig. 6B; page 15, line 3-16), the first portion being attached around said central opening of the fitting (see fig. 6B; page 15, line 3-16) and the second portion being attached to a peripheral portion of the fitting (see fig. 6B; page 15, line 3-16).
Regarding claim 9, Law discloses a bendable ultrasonic probe and sheath. Law shows an endoscopic ultrasound probe (see col. 20, line 63 to col. 21, line 6) comprising: an ultrasound sensor (see col. 20, line 63 to col. 21, line 6; see fig. 4), a connector configured for being connected to an ultrasound station (see col. 20, line 63 to col. 21, line 6; see fig. 4), a control handle (see fig. 4), an electrical cable extending between the connector and the handle (see fig. 4), a catheter comprising a proximal portion attached to the handle (see fig. 4) and a distal portion in which is arranged the ultrasound sensor (see fig. 4), and a sheath (see abstract) comprising a first flexible portion configured to surrounding a catheter of the ultrasound probe (see col. 20, line 63 to col. 21, line 6), made of a material suited to allowing ultrasound to pass (see col. 20, line 63 to col. 21, line 6; see col. 24, line 67 to col. 25, line 18).  Furthermore, Law shows a handle (see fig. 4), and a cable for electrically connecting the probe to an ultrasound station (see fig. 4).
But, Law fails to explicitly state that the first portion has a closed distal end, a second portion configured for surrounding the handle and the cable, and a fitting arranged between the first and second portion, the fitting being configured for being removably attached to the handle. 
Remijan discloses an endoscope system.  Remijan teaches a first portion has a closed distal end (see fig. 6B), a second portion configured for surrounding reminder of the probe (see page 15, line 3-16; fig. 1 and 6B show that the second portion surrounds the reminder of probe which includes the handle and would have also have cable), and a fitting arranged between the first and second portion, the fitting being configured for being removably attached to the handle (see page 15, line 3-16; fig. 6B).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized having the first portion has a closed distal end, a second portion configured for surrounding the handle and the cable, and a fitting arranged between the first and second portion, the fitting being configured for being removably attached to the handle in the invention of Law, as taught by Remijan, to provide disposable after a single procedure which reduces the sterilization requirements and improves safety.

Regarding claim 12,  Law and Remijan disclose the invention substantially as described in the 103 rejection above, furthermore, Law shows wherein the catheter has a curved distal portion (see fig. 4).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Law et al. (US 5,469,853), in view of Remijan et al. (WO 01/22866; hereinafter Remijan) as applied to claim 1 above, and further in view of Larson et al. (US 6,039,694; hereinafter Larson).

Regarding claim 4,   Law and Remijan disclose the invention substantially as described in the 103 rejection above, furthermore, Law shows that the first portion comprises the constant thickens (see fig. 1), but fails to explicitly state that the thickens is comprised between 0.4 and 0.6 mm.
Larson discloses a coupling sheath for ultrasound wherein the thickness for the sheath is between .4 and .6mm (see col. 5, lines 19-20).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claim invention, to have utilized using the teaching of having the thickness of sheath between 0.4 and 0.6 mm in the invention of Law and Remijan, as taught by Larson, to provide proper and desirable level acoustic coupling with low acceptable levels of artifact and distortion. 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Law et al. (US 5,469,853), in view of Remijan et al. (WO 01/22866; hereinafter Remijan) as applied to claim 1 above, and further in view of Ostrovsky et al. (US 2004/0133105; hereinafter Ostrovsky).
Regarding claim 7,   Law and Remijan disclose the invention substantially as described in the 103 rejection above, but fail to explicitly state a quarter turn type mechanism. 
Ostrovsky discloses a catheter system.  Ostrovsky teaches using a quarter turn type mechanism (see par. [0063]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized the teaching of using quarter turn type mechanism in the invention of Law and Remijan, as taught by Ostrovsky, to provide a secure connection mechanism for engagement and disengagement. 
Regarding claim 8,  Law and Remijan disclose the invention substantially as described in the 103 rejection above, but fail to explicitly state a snap fitting. 
Ostrovsky discloses a catheter system.  Ostrovsky teaches using a snap fitting (see par. [0063]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized the teaching of using snap fitting in the invention of Law and Remijan, as taught by Ostrovsky, to provide a secure connection mechanism for engagement and disengagement. 

Claims 10-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Law et al. (US 5,469,853), in view of Remijan et al. (WO 01/22866; hereinafter Remijan) as applied to claim 9 above, and further in view of Sliwa et al. (US2011/0144491; hereinafter Sliwa).
Regarding claim 10-11, Law and Remijan disclose the invention substantially as described in the 103 rejection above, furthermore, Law shows that the sheath covers the portion of the catheter in which arranged the ultrasound sensor (see col. 20, line 63 to col. 21, line 6; fig. 16), but fail to explicitly state wherein the ultrasound sensor is arranged facing a lens situated on a wall of the catheter. 
Sliwa discloses a ultrasound imaging catheter.  Sliwa teaches the ultrasound sensor is arranged facing a lens situated on a wall of the catheter (see 140 in fig. 1A and 1B; par. [0039]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized the ultrasound sensor is arranged facing a lens situated on a wall of the catheter in the invention of Law and Remijan, as taught by Sliwa, to control and focus distribution of acoustic energy.
Regarding claim 13-14, Law and Remijan disclose the invention substantially as described in the 103 rejection above, but fail to explicitly state wherein the ultrasound sensor is arranged facing a lens located at the distal end of the catheter and arranged on the circumference of the catheter. 
Sliwa discloses an ultrasound imaging catheter.  Sliwa teaches ultrasound sensor is arranged facing a lens located at the distal end of the catheter (see 140 in fig. 1A and 1B; par. [0039]) and arranged on the circumference of the catheter (see 140 in fig. 1A and 1B; par. [0039]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized the ultrasound sensor is arranged facing a lens located at the distal end of the catheter and arranged on the circumference of the catheter in the invention of Law and Remijan, as taught by Sliwa, to control and focus distribution of acoustic energy.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Law et al. (US 5,469,853), in view of Remijan et al. (WO 01/22866; hereinafter Remijan) as applied to claim 9 above, and further in view of Sliwa et al. (US2011/0144491; hereinafter Sliwa).
Regarding claim 15, Law and Remijan disclose the invention substantially as described in the 103 rejection above, furthermore, Law shows a processor configured to process an image (see col. 8, lines 13-35), but fails to explicitly state the image information contains a cartilage thickness. 
Mori discloses an ultrasonography.  Mori teaches image information containing cartilage thickness (see par. [0026]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized the teaching of image information containing cartilage thickness in the invention of Law and Remijan, as taught by Mori, to be able to diagnose the articular cartilage. 




Response to Arguments
The previous claims objection has been withdrawn in view of Applicant’s amendments to the claims. 
Applicant's arguments filed 04/29/2022 have been fully considered but they are not persuasive.	
In response to Applicant’s argument with respect to claim rejection of claims 1, 9 and 15, pages 5-7, the Examiner respectfully disagrees.  The Examiner maintains that combined invention of Law and Remijan does teach all the claim set forth in claims 1, 9 and 15, particularly a first flexible portion configured for surrounding a catheter of the ultrasound probe, made of a material suited to allowing ultrasounds to pass, having a closed distal end, a second portion configured for surrounding a handle and a cable for electrically connecting the probe to an ultrasound station, and a fitting arranged between the first and the second portion, said fitting being configured for being removably attached to the handle..  The Examiner has relied on prior art law to show a sheath for an endoscopic ultrasound probe (abstract states “A bendable ultrasonic probe useful in endo surgical operations is provided having a therapy channel with a shape that is substantially unaffected by bending of the probe. The probe can be used to convey substantially non-bendable tools to the vicinity of an ultrasonic device that has been repositioned by bending the probe. A sheath is provided having a rigid, self-supporting body portion that may be used with the bendable ultrasonic probe. The sheath may have a therapy channel for conveying surgical tools. Also, the sheath may have a flexible balloon on one end for accommodating the bendable portion of the probe, which is disposed in the flexible balloon”; also see col. 20, line 63 to col. 21, line 6), comprising: a first flexible portion configured to surrounding a catheter of the ultrasound probe (abstract states “A bendable ultrasonic probe useful in endosurgical operations is provided having a therapy channel with a shape that is substantially unaffected by bending of the probe. The probe can be used to convey substantially non-bendable tools to the vicinity of an ultrasonic device that has been repositioned by bending the probe. A sheath is provided having a rigid, self-supporting body portion that may be used with the bendable ultrasonic probe. The sheath may have a therapy channel for conveying surgical tools. Also, the sheath may have a flexible balloon on one end for accommodating the bendable portion of the probe, which is disposed in the flexible balloon”; also see col. 20, line 63 to col. 21, line 6); a handle (fig. 4 shows handle 70), and a cable for electrically connecting the probe to an ultrasound station (fig. 4 shows the probe 62 is connected to ultrasound stations that includes the processor 78 and display 80).
Furthermore, the Examiner has relied on prior art Law to also address the claim limitation that the sheath is made of material suited to allowing ultrasound to pass (see col. 20, line 63 to col. 21, line 6).  Furthermore, col. 24, line 67 to col. 25, line 18 states different that the sheath is manufactures from any suitable materials includes   thermosetting compositions such as epoxy glass composites and thermoplastics such as polyesters, polycarbonates and rigidized PVC.  The examiner notes that the claim merely limits the sheath having a material suited to allowing ultrasound to pass, however, the claim does not limit that the sheath is made of the material that is configured to allow ultrasound to pass during use or navigation of the ultrasound probe, and without any attenuation or ultrasound signal loss.  The examiner notes that the material that can be used to manufacture the sheath taught by Law has the capability to allow ultrasound to pass.
On bottom of page 5 to top of page 6, the Applicant cited figure 22 to argue that since the ultrasound sensor extends out of the probe, through the lumen 220, when performing biopsy, therefore, Law does not teach the ability of the sheath material to pass ultrasound, the Examiner respectfully disagrees.  First, the Examiner points out that the figure that the Applicant cited is figure 37 and not figure 22.  As pointed out above, the claim merely limits that the sheath having a material suited to allowing ultrasound to pass, however, the claim does not limit that the sheath is made of the material that is configured to allow ultrasound to pass during use or navigation of the ultrasound probe, and without any attenuation or ultrasound signal loss.  Col. 24, line 67 to col. 25, line 18 of Law states different that the sheath is manufactures from any suitable materials includes thermosetting compositions such as epoxy glass composites and thermoplastics such as polyesters, polycarbonates and rigidized PVC and the examiner notes these materials that are used to manufacture the sheath has the capability to allow ultrasound to pass.  Examiner notes that even though figure 37 of Law shows the ultrasound sensor exits through the distal end of sheath, prior art Law still reads of the claim limitation “...made of a material suited to allowing ultrasound to pass” of claim 1 and 9 since the claims does not limit that the material is configured to pass ultrasound signal while navigating the probe or during surgical or biopsy procedure. 
In response to applicant's argument in middle of page 6 that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., any connection arranged between the two portions of the sheath, and the sheath of Law does not allow one to avoid sterilization of the probe for further use) are not recited in the rejected claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The Examiner has relied on prior art  Remijan to teach a first portion has a closed distal end (see fig. 6B), a second portion configured for surrounding reminder of the probe (see page 15, line 3-16; fig. 1 and 6B show that the second portion surrounds the reminder of probe which includes the handle and would have also have cable), and a fitting arranged between the first and second portion, the fitting being configured for being removably attached to the handle (see page 15, line 3-16; fig. 6B).  The Applicant on bottom of page 6 argues that Remijan fails to teach a sheath for endoscopic ultrasound probe, and therefore not designed to meet the specificities of ultrasound probe, the Examiner respectfully disagrees.  The Examiner notes that prior art Law was already relied on to teach a sheath with flexible portion for ultrasound probe with material that is suitable to pass ultrasound, handle and cable, prior art Remijan is merely used to relay on to address the claim limitation of a first portion has a closed distal end, a second portion configured for surrounding reminder of the probe, and the fitting arrangement.
Therefore, the examiner maintains that one of ordinary skill in the art, would have find it obvious to have utilized having the first portion has a closed distal end, a second portion configured for surrounding the handle and the cable, and a fitting arranged between the first and second portion, the fitting being configured for being removably attached to the handle in the invention of Law, as taught by Remijan, to provide disposable after a single procedure which reduces the sterilization requirements and improves safety.

 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134. The examiner can normally be reached Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHDEEP MOHAMMED/             Primary Examiner, Art Unit 3793